Citation Nr: 0807100	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  03-13 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
index finger fracture.

2.  Entitlement to an initial compensable rating for right 
foot plantar fasciitis.

3.  Entitlement to an initial compensable rating for left 
foot plantar fasciitis.

4.  Entitlement to an initial compensable rating for left 
great toe tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1991 to October 
2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  This decision, in part, granted service connection 
for a left index finger fracture, right and left foot plantar 
fasciitis, and left great toe tendonitis, and assigned 
noncompensable ratings for each disability.  The veteran 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 118, 125-26 (1999).

A Board remand in March 2007 directed the Appeals Management 
Center (AMC) to send the veteran a Veterans Claims Assistance 
Act (VCAA) letter in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all other applicable legal 
precedent.


FINDINGS OF FACT

1.  The veteran had minor limitation of motion in his left 
index finger during a February 2002 VA examination, but no 
limitation of motion in this finger during a more recent June 
2005 examination.  The June 2005 examiner also found no 
evidence of ankylosis in this finger or a gap of one inch 
(2.5cm) or more between the fingertip and the proximal 
transverse of the palm or extension limited by more than 30 
degrees.  In addition, there are no current objective 
clinical indications of weakness, lack of endurance, or 
premature fatigue after repetitive use.

2.  The veteran's right and left plantar fasciitis causes 
"moderate" impairment due to pain, tenderness, and difficulty 
standing or walking for extended periods of time.



3.  The veteran's left great toe tendonitis is manifested by 
X-ray evidence of mild degenerative joint disease, but no 
associated limitation of motion according to the results of 
his June 2005 examination.  There is no significant 
deterioration of his left great toe function.  There also are 
no current objective clinical indications of weakness, lack 
of endurance, or premature fatigue after repetitive use.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for the left index finger fracture.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5019, 5225, 
5229 (2007) (Effective prior to and since August 26, 2002).

2.  The criteria are met, however, for higher initial 10 
percent ratings, but no greater, for the bilateral (i.e., 
right and left foot) plantar fasciitis.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.31, 4.71a, 
Diagnostic Codes 5099-5020, 5284 (2007).

3.  The criteria are not met for an initial compensable 
rating for the left great toe tendonitis.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.31, 
4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO and AMC in January 2002 and 
April 2007, on remand:  (1) informed the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; (3) informed him of the information and evidence 
he was expected to provide; and (4) requested that he provide 
any evidence in his possession pertaining to his claims, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim[s]."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  As 
mentioned, in March 2007 the Board remanded this case to 
provide additional VCAA notice.  And on remand, the AMC sent 
the veteran a Dingess VCAA notice letter in April 2007 
discussing the downstream disability rating and effective 
date elements of his claims.  Of equal or even greater 
significance, the AMC later went back and readjudicated his 
claims in the October 2007 supplemental statement of the case 
(SSOC).  This is important to point out because the Federal 
Circuit Court recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran compensation 
examinations to determine the severity of his disabilities.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that no further assistance is needed to meet 
the requirements of the VCAA or Court.

Governing Statutes and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, VA assigns the lower rating. 
 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).


Whether the Veteran is Entitled to an Initial Compensable 
Rating for the Left Index Finger Fracture

Historically, the RO granted service connection for the left 
index finger fracture in a May 2002 rating decision and 
assigned an initial noncompensable rating retroactively 
effective from November 1, 2000.  The veteran's appeal 
concerns his request for a higher initial rating.  So as 
alluded to, VA has to consider whether his rating should be 
"staged" to compensate him for times since the effective date 
of his award when his left index finger fracture may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

During the pendency of this claim, amendments to the criteria 
for rating disabilities changed the regulations for 
individual digits.  Consequently, the Board must consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether the veteran's left index 
finger fracture warrants an initial compensable evaluation.  
VA's Office of General Counsel has determined, however, that 
the amended rating criteria apply only prospectively for 
periods from and after the effective date of the regulatory 
change, and only if they are more favorable to the claim.  
See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.

Since the veteran had filed his claim before the effective 
date of these amended regulations, both the former and 
revised standards must be considered.  The RO rated his left 
index finger fracture under the revised DC 5099-5019 for 
bursitis.  The Rating Schedule indicates that VA should rate 
diseases under DCs 5013 to 5024 (so inclusive of DC 5019) 
based on limitation of motion of affected parts, 
as arthritis, degenerative, except gout which will be rated 
under DC 5002.  

DC 5003 also indicates that degenerative arthritis will be 
rated on the basis of the extent it causes limitation of 
motion under the appropriate DC -which, here, is DC5229.

Effective August 26, 2002, VA revised the rating schedule 
concerning injuries to individual digits.  The General Rating 
Formula for Diseases and Injuries of Individual Digits 
provides that a noncompensable rating is warranted where 
there is a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees. VA assigns a 10 
percent rating for a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  See 
38 C.F.R. § 4.71a, DC 5229.

Under the old and revised criteria, VA evaluates ankylosis of 
individual digits under DC 5225, which provides a 10 percent 
rating for favorable or unfavorable ankylosis of the major or 
minor index finger.

Analysis

To determine the severity of his left index finger fracture, 
VA furnished the veteran a compensation examination in 
February 2002.  He complained of pain, particularly with 
changes in the weather, and limitation of motion in the 
distal interphalangeal (DIP) joint.  Range-of-motion testing 
found DIP joint flexion of 60 degrees, 
proximal interphalangeal (PIP) joint flexion of 80 degrees 
and metacarpal phalangel (MP) joint flexion of 90 degrees.  
X-rays were negative.  In the diagnosis, the examiner 
indicated the veteran had a minor reduction in motion of his 
left index finger.  The examiner further indicated this 
condition has no effect on the veteran's activities of daily 
living or his ability to perform job functions.

The veteran had another VA examination in June 2005.  He 
reported poor grip in his left hand, but no flare-ups.  When 
examined, the examiner found no evidence of ankylosis of the 
left wrist or left index finger.  Range-of-motion testing 
found both wrists and fingers exhibited equal and normal 
active and passive motions.  The examiner noted a slight 
weakness in the veteran's left hand, but good hand grip and 
total function as a hand including fine movements.  X-rays 
revealed no fracture, joint space narrowing or radiopaque 
foreign body.  The examiner's impression was a normal study.  

The examiner provided a diagnosis of status post fracture of 
the left index finger with no residual effects either 
clinically or radiologically.  The examiner opined that the 
fracture of the left index finger has no significant effect 
on the veteran's activities of daily living or his 
occupation.

Analyzing the old criteria and the new criteria for ankylosis 
of an individual digit, the Board finds that the veteran's 
left index finger fracture does not meet the criteria for a 
10 percent rating.  There simply is no evidence of ankylosis 
in this finger, favorable or unfavorable.  38 C.F.R. § 4.71a, 
DC 5225.  Indeed, to the contrary, the June 2005 examination 
specifically found no evidence of ankylosis in either the 
left hand or left index finger.  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].

Under the amended criteria for limitation of motion of an 
individual digit, the veteran's left index finger fracture 
does not satisfy the criteria for a 10 percent rating under 
DC 5229.  As neither examination showed a gap of one inch 
(2.5cm) or more between the fingertip and proximal transverse 
crease of the palm or extension limited to 30 degrees, the 
record does not warrant a compensable rating under DC 5229.

Hence, the veteran's left index finger fracture does not meet 
the criteria for an initial compensable rating under either 
the former or revised standards.  And as the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.



Whether the Veteran is Entitled to Initial Compensable 
Ratings for the Right and Left Plantar Fasciitis

Historically, the RO granted service connection for right and 
left foot plantar fasciitis in a May 2002 rating decision and 
assigned an initial noncompensable rating for each foot 
retroactively effective from November 1, 2000.  The veteran's 
appeal concerns his request for higher initial ratings.  So, 
as alluded to, VA has to consider whether his ratings should 
be "staged" to compensate him for times since the effective 
date of his awards when his disabilities may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran's bilateral plantar fasciitis disability is 
currently evaluated as noncompensable (zero-percent 
disabling) by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5099-5020, for synovitis.  The rating criteria do not 
list a specific diagnostic code for plantar fasciitis.  The 
disorder, therefore, has been rated as analogous to synovitis 
because the functions affected, anatomical localization, 
and symptomatology are most similar between these two 
conditions.  See 38 C.F.R. § 4.20.

Upon review of the evidence, however, the Board believes a 
more appropriate evaluation would be under DC 5284 for other 
foot injuries.  Concerning this, the Board will evaluate the 
disability under the most appropriate DC that provides the 
most favorable evaluation.  The Court has held that the 
assignment of a particular DC is "completely dependent on the 
facts of a particular case", Butts v. Brown, 5 Vet. App. 532, 
538 (1993), and that one DC may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in DC by a VA adjudicator, 
however, must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).



Under Diagnostic Code 5284, VA provides a 10 percent 
evaluation for a "moderate" foot injury, a 20 percent 
evaluation for a "moderately severe" foot injury, and a 30 
percent evaluation for a "severe" foot injury.  The Note to 
Diagnostic Code 5284 indicates that VA assigns a maximum 40 
percent rating for actual loss of use of the foot.

The words "moderate," "moderately severe," and "severe" are 
not defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.

Analysis

To determine the severity of his bilateral plantar fasciitis, 
VA furnished the veteran a compensation examination in 
February 2002.  He reported bilateral foot pain and swelling 
at rest and while standing and walking.  Objective findings 
found normal feet with no sign of pes planus, but there was 
pain in the arches of both feet.  X-rays found mild 
degenerative changes along with developing bunion first MO 
joint of both feet.  The examiner indicated the physical 
findings were consistent with a diagnosis of bilateral 
plantar fasciitis, further indicating the condition had a
minor-to-moderate effect on the veteran's activities of daily 
living as well as his ability to perform job functions.

The veteran had another VA examination in June 2005.  He 
continued to complain of pain, weakness, stiffness, swelling, 
heat and redness.  When examined, the examiner found a normal 
gait and ambulation as well as normal straight leg raising 
(SLR).  The veteran also was able to toe-and-heel walk with 
no assistive devices.  As well, there were no objective 
clinical indications of ankylosis or inflammatory arthritis.  
X-rays showed evidence of early degenerative changes of the 
right and left metatarsophalangeal joints. 



The examiner provided a diagnosis of bilateral plantar 
fasciitis with minimal degenerative changes of the 
metatarsophalangeal joints of both feet with arthralgia and 
normal range of motion and function.  In addition, the 
examiner diagnosed possible early gouty arthritic changes of 
the MTP joint, bilaterally.  The examiner opined that these 
conditions (bilateral plantar fasciitis and left great toe 
tendonitis) have a mild-to-moderate effect on the veteran's 
occupation and daily activities.

Resolving all reasonable doubt in his favor, as required by 
38 C.F.R. § 4.3, the Board finds that the veteran's bilateral 
plantar fasciitis warrants higher 10 percent initial ratings 
for each foot under DC 5284.  Both VA examiners determined 
this condition causes a minor-to-moderate effect on his 
activities of daily living as well as his ability to perform 
job functions.  So assuming the worst case scenario, meaning 
moderate as opposed to just minor impairment, in turn 
supports the assignment of higher 10 percent ratings under DC 
5284, especially if one takes into account his complaints of 
pain in his arches at rest and while standing and walking.

Since the bilateral plantar fasciitis has never been more 
than 10-percent disabling since the effective date of the 
grant of service connection, there is no basis for staging 
the rating.  See Fenderson v. West, 12 Vet. App. 118, 125-26 
(1999).

The veteran does not have sufficient impairment to warrant an 
even higher 20 percent rating, including based on functional 
loss due to pain, weakness, fatigability, or incoordination.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-08 (1995).  The examiner specifically 
addressed this issue in the June 2005 compensation 
examination by indicating there was no noticeable or reported 
weakness, fatigue, or lack of endurance on repetitive motion.  



Whether the Veteran is Entitled to an Initial Compensable 
Rating for the Left Great Toe Tendonitis

Historically, the RO granted service connection for left 
great toe tendonitis in a May 2002 rating decision and 
assigned an initial noncompensable rating retroactively 
effective from November 1, 2000.  The veteran's appeal 
concerns his request for a higher initial rating.  So, as 
alluded to, VA has to consider whether his rating should be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran's left great toe tendonitis is currently 
evaluated as noncompensable (zero percent disabling) by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for 
other foot injuries.  VA rated this disorder as analogous to 
other foot injuries due to the functions affected, anatomical 
localization, and symptomatology.  See 38 C.F.R. § 4.20.

Under Diagnostic Code 5284, VA provides a 10 percent 
evaluation for a "moderate" foot injury, a 20 percent 
evaluation for a "moderately severe" foot injury, and a 30 
percent evaluation for a "severe" foot injury.  The Note to 
Diagnostic Code 5284 indicates that VA assigns a maximum 40 
percent rating for actual loss of use of the foot.

The words "moderate," "moderately severe," and "severe" are 
not defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.



Analysis

To determine the severity of his left great toe tendonitis, 
VA furnished the veteran a compensation examination in June 
2005.  He complained of pain in this toe.  Objective findings 
indicated a normal gait and ambulation and a normal SLR.  
He was able to toe-and-heel walk with no assistive devices.  
Range-of-motion testing noted normal active and passive 
dorsiflexion-MTP (50 degrees), plantar flexion-MTP (30 
degrees) and flexion-IP (30 degrees).  In fact, the examiner 
found no significant painful motion and no additional 
limitation by pain, fatigue, weakness, or lack of endurance.  
The examiner also noted no ankylosis or inflammatory 
arthritis.  X-rays revealed minimal degenerative joint 
arthritis in the first metatarsophalangeal joints, 
bilaterally.  Based on these findings, the examiner provided 
an impression of mild degenerative joint arthritis.

The examiner indicated the veteran possibly had early gouty 
arthritic changes of the metatarsophalangeal joint.  The 
examiner said this condition causes no significant 
deterioration of the veteran's left great toe function, but 
that in combination with his bilateral plantar fasciitis has 
a mild-to-moderate effect on his occupation and daily life 
activities.  

Applying the law to the facts of this case, the Board finds 
that the veteran's left great toe tendonitis does not warrant 
an initial compensable rating.  Read together, Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 provide that painful motion 
due to degenerative arthritis, which is established by X-ray, 
is deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  However, there is no Diagnostic Code for 
limitation of motion of the great toe, and in any event the 
veteran's toe pathology is being considered in assigning the 
higher 10 percent rating under Diagnostic Code 5284 for his 
left foot plantar fasciitis.  



Since the examiner indicated these conditions (referring to 
the plantar fasciitis and left great toe tendonitis) cause a 
mild-to-moderate effect on the veteran's activities of daily 
living and occupation, the veteran may not receive a separate 
compensable rating for manifestations of the same condition.  
Indeed, providing an additional 10 percent rating under 
DC 5284 would violate the rule against pyramiding.  
See 38 C.F.R. § 4.14 (according to the rule against 
"pyramiding," the evaluation of the same manifestation under 
various diagnoses is to be avoided); see also, 
Esteban v. Brown, 6 Vet. App. 259 (1994).

In sum, the veteran's left great toe tendonitis does not meet 
the requirements for an initial compensable evaluation under 
the applicable evaluation criteria.  And since, for the 
reasons and bases discussed, the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Extraschedular

Lastly, there is nothing in the record to distinguish this 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disabilities.  He has not been hospitalized frequently for 
treatment of his disabilities; instead, the vast majority of 
his evaluation and treatment has been on an outpatient basis, 
not as an inpatient.  The combined 20 percent schedular 
rating the Board is assigning in this decision, i.e., 10 
percent for each foot, is itself a concession that his 
disability, the plantar fasciitis in particular, causes some 
significant impairment in his earning capacity.  See 
38 C.F.R. § 4.25, the combined ratings table.  See also 
38 C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Therefore, in the 
absence of factors suggesting the veteran might be entitled 
to even higher ratings (meaning higher than the combined 
20 percent mentioned), the Board is not required to submit 
this case to the Director of VA's Compensation and Pension 
Service for consideration of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for an initial compensable rating for the left 
index finger fracture is denied.

A higher 10 percent initial rating is granted for the right 
foot plantar fasciitis, subject to the laws and regulations 
governing the payment of VA compensation.

A higher 10 percent initial rating is granted for the left 
foot plantar fasciitis, subject to the laws and regulations 
governing the payment of VA compensation.
 
The claim for an initial compensable rating for the left 
great toe tendonitis is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


